Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 	This action is responsive to the Application filed on 10/12/2021, which is CON of 16/389639 that is CON of 13151177 with priority date of 2/16/2011.  Claims 1-20 are pending in the case.  Claims 1, 9 and 17 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Meaney et al (US 20100281379 A1) hereinafter “Meaney 1”.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.
	Referring to claim 1, Meaney 1 discloses a method for creating a media presentation from a plurality of media clips, ([0043] of Meaney 1, editing a plurality of media clips) the method comprising: 
 	displaying a composite display area for placing media clips to specify the composite media presentation, the composite display area including a plurality of lanes; (fig. 7 and [0069]-[0072] of Meaney 1, composite display area with multiple tracks that spans a timeline and having multiple lanes, V1, A1, V2, A2, etc…)
 	displaying a set of media clips in the composite display area by placing each media clip in the set of media clips with correlated additional media content in an individual lane of the composite display area, wherein the media clips and correlated additional media content are from individual source files; (fig. 7 and [0069]-[0072] of Meaney 1, the clip in V2 is additional media content to the selected clip, such as linked clip of V1 and A1, where Video track V2 is a different source file/track than V1 and A1)
 	receiving a selection of one media clip from the set of media clips in the composite display area, wherein the selected media clip includes different types of media content and each type of media content includes a set of tracks; (fig. 7 and [0069]-[0072] of Meaney 1, selecting 752 which is a linked clip V1 + A1, where the linked clip 752 includes different types of media, e.g., video and audio and each types of media content includes a set of tracks, V1, A1, V2, A2, etc… )
 	receiving a <single> user input to display the set of tracks in different lanes of the composite display area; and in response to receiving the <single> user input, replacing the set of media clips in the plurality of lanes with a set of tracks of the selected media clip in different lanes of the plurality of lanes for individual editing of each track of the selected media clip.  (pages 11-12 of the Current Specification described “multi-tracked editing” where the user can turn a media clip and separated into multip tracks to edit each track separately.  Here, [0008] and Fig. 2 of Meaney 1, “Source media 210 is inserted into tracks 200 to form a composite media presentation. A media editing application may split source media into its individual video and audio components, and place each of the components, also referred to as clip elements, into separate tracks, such as video track V1 and audio track A1 as shown in FIG. 2. A user may include the whole length of source media 210, or include only a portion. The included portion is referred to as a clip. The portion is delineated by setting edit points 220-221 that define the beginning and the end of the clip. The portion of source media 210 that is inserted into tracks 200 is represented as clip shapes 230-231. Clip shape 230 corresponds to the inserted video clip element, and clip shape 231 corresponds to the inserted audio clip element. Once inserted into tracks 200, the portions of source media 210 that are not included, shown in FIG. 2 as shaded areas, are not displayed or indicated along track 200.”)
	Even though Meaney 1 does not disclose user input being a “single user input”, but Meaney 1 discloses how the user can use a input to manipulate setting or editing of the media file, such as [0060] of Meaney 1 where the user can receive an input to active certain UI items, etc…  and [0108] of Meaney1.  A person of ordinary skills in the art would have understood that the claimed “multi-track editor” is a setting that can be enabled/modified with user’s input or “single input” by active certain features of the system.

 	Referring to claim 2, Meaney 1 discloses the method of claim 1, wherein the set of lanes of the composite display area comprises a primary lane for placing a primary sequence of media clips and one or more secondary lanes for placing media clips that are anchored to media clips in the primary lane.  ([0043] of Meaney 1, “The media editing application of some embodiments provides: (1) a composite display area for displaying a set of clip shapes representing a set of media clips that are part of the composite presentation, and (2) a consolidated editing tool for providing several user-selectable editing operations within the composite display area.”  And as shown in Fig. 10, composition lane v1 with media clips 1060, 753, etc… and anchor lanes are lanes that are not composition lanes, e.g., M1, V2, A2, etc…)

 	Referring to claim 3, Meaney 1 discloses the method of claim 2, wherein the media-editing application further comprises sets of instructions for, in response to displaying the set of tracks of the selected media clip in different lanes of the composite display area: displaying a particular track of a particular media content type of the selected media clip in the primary lane; and displaying other tracks of the particular media content type and other media content types in different secondary lanes of the composite display area.  (([0043] of Meaney 1, “The media editing application of some embodiments provides: (1) a composite display area for displaying a set of clip shapes representing a set of media clips that are part of the composite presentation, and (2) a consolidated editing tool for providing several user-selectable editing operations within the composite display area.”  Nowhere in the current Specification explains what “description of the composite media presentation” is, under BRI, Examiner will interpret it as a visual representation of the clips on the composite media lanes, as shown in Fig. 10, composition lane v1 with media clips 1060, 753, etc… also as shown in Figs. 25-26 and [0124]-[0127] of Meaney 1, multiple lanes with media clips besides the composition area of V1 and A1, and some lanes are the first anchor lanes, e.g., SPX1 or M1, which corresponds to Fig. 28 and [0218] of Meaney 2, “music”/anchor lane (“M1” lane of Meaney 1) is positioned below the composting lane/lane with segment A, B and C, etc…)

 	Referring to claim 4, Meaney 1 discloses the method of claim 1, wherein the media-editing application further comprises sets of instructions for: receiving a user input to trim a first media clip displayed in the compositing lane of the composite display area; in response to receiving the user input, trimming a beginning of the first media clip displayed in the compositing lane; and in response to trimming the beginning of the first media clip, ([0082]-[0084] and Figs. 9-10 of Meaney 1 “As shown in FIG. 9, ripple trim indicator 960 is presented near the left boundary of clip 756 when the user-controlled cursor is detected within the left zone of zones 752… FIG. 10 illustrates clip shape 756 being made smaller when the left boundary is rippled from point A to point B. The ripple trim editing operation as shown in FIG. 10 shortens the content of clip shape 756 by removing the content that was previously represented by the span between point A and point B… Clip shape 755, which is linked to clip shape 756, is also affected by the ripple trim. In some embodiments, only the selected clip shape, and other clips shape that are linked to the selected clip shape are affected by the ripple trim editing operation. In this example, the clip shapes to the left of the clips 755-756 that are affected by the ripple trim editing operation, such as clip shapes 753 and 754, are shifted to the right by a distance equal to the span between point A and point B. As a result of the rightward shift, clip shape 1060, which was previously out of view of the composite display area, is now brought into view…” Hence, “ripple trim” allows the user to select the joining point/out point between two clips, e.g., trimming beginning of clip 756 by moving clip 754 to the right to trim clip 756, as shown in Fig. 10 where clip 754 is shorter than clip 754 in Fig. 9) moving a second media clip that is displayed before the first media clip in the compositing lane towards the first media clip as the first media clip is being trimmed.  ([0082]-[0084] and Figs. 9-10 of Meaney 1 “As shown in FIG. 9, ripple trim indicator 960 is presented near the left boundary of clip 756 when the user-controlled cursor is detected within the left zone of zones 752… FIG. 10 illustrates clip shape 756 being made smaller when the left boundary is rippled from point A to point B. The ripple trim editing operation as shown in FIG. 10 shortens the content of clip shape 756 by removing the content that was previously represented by the span between point A and point B… Clip shape 755, which is linked to clip shape 756, is also affected by the ripple trim. In some embodiments, only the selected clip shape, and other clips shape that are linked to the selected clip shape are affected by the ripple trim editing operation. In this example, the clip shapes to the left of the clips 755-756 that are affected by the ripple trim editing operation, such as clip shapes 753 and 754, are shifted to the right by a distance equal to the span between point A and point B. As a result of the rightward shift, clip shape 1060, which was previously out of view of the composite display area, is now brought into view...” Hence, “ripple trim” allows the user to select the joining point/out point between two clips, e.g., trimming beginning of clip 756 by moving clip 754 to the right to trim clip 756, as shown in Fig. 10 where clip 754 is shorter than clip 754 in Fig. 9 and while the second media clip/clip 754 is being moved, there is no additional content being trimmed or added to second media clip/clip 754)

 Referring to claim 5, Meaney 1 discloses the method of claim 4, wherein the second media clip is moved without adding additional media content of the second media clip to an end of the second media clip closest to the first media clip.  ([0098]-[0099] and Figs. 17-18 of Meaney 1, “FIG. 18 illustrates clip shape 754 being made smaller when the left boundary abutting clip shape 756 is moved from point A to point B, while clip shape 1762 is made larger when the right boundary abutting clip shape 756 is simultaneously moved from point C to point D. The slide trim editing operation shortens the content associated with of clip shape 754 by removing content that was previously represented by the span between point A and point B. Simultaneously, the slide trim editing operation lengthens the content associated with clip shape 1762 by adding more content to the beginning of the clip shape to fill the span between point C and point D. The clip shapes to the left or right of the clips shapes 754 and 1762 are not affected by the slide trim editing operation.”  Hence, once the clip 756 is being indicated as slide trim clip, user can trim the clip 754 while moving the clip 756, without adding any additional media clips to clip 756 as the whole clip 756 is only to slide with the trimming function of the clip 754, and while expanding the region 1762 of the area that is position before or after will expand while clip 754 is being trimmed)

 	Referring to claim 6, Meaney 1 discloses the method of claim 4, wherein the media-editing application further comprises a set of instructions for expanding a region of the composite display area that is positioned before the first media clip as the first media clip is being trimmed.  (as shown in Figs. 9-10 and [0082]-[0084] of Meaney 1, “Clip shape 755, which is linked to clip shape 756, is also affected by the ripple trim. In some embodiments, only the selected clip shape, and other clips shape that are linked to the selected clip shape are affected by the ripple trim editing operation. In this example, the clip shapes to the left of the clips 755-756 that are affected by the ripple trim editing operation, such as clip shapes 753 and 754, are shifted to the right by a distance equal to the span between point A and point B. As a result of the rightward shift, clip shape 1060, which was previously out of view of the composite display area, is now brought into view. In some other embodiments, all tracks are affected the ripple trim editing operation”

    PNG
    media_image1.png
    494
    555
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    515
    605
    media_image2.png
    Greyscale

Here, region of the composite display area 1060 is expanded/brought into view when clip 755 is being trimmed, and clips in between 753-754 remained unchanged and just being dragged left or right based on the trimming of clip 755)

 	Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Meaney et al (US 20100281379 A1) hereinafter “Meaney 1” in view of Meaney et al (US 20100281382 A1) hereinafter “Meaney 2”.
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.
 	Referring to claim 7, Meaney 1 discloses the method of claim 6, wherein the media-editing application further comprises a set of instructions for, in response to completion of the trimming of the first media clip, restoring a size of the region to an original size of the region prior to the expanding.  
 	However, Meaney 2 discloses the media-editing application further comprises a set of instructions for, in response to completion of the trimming of the first media clip, restoring a size of the region to an original size of the region prior to the expanding ([0623] of the Current Published application recites “The fourth stage 2720 illustrates that, upon the performance of another operation, the media-editing application moves all media clips in the timeline 2730 to the left so as to contract the space 2736 to the length it originally had before the trimming operation initiated. In this example, the user has moved a scroll bar 2716 to the right.”  Based on this part of the Specification, restoring the region to its original size means the user can move the timeline to its original position.  Here, Figs. 30-41 and [0235]-[0239] of Meaney 2 “When segment 3910 is moved to the start of the timeline 3900 (before segment 3905) using an inclusive selection, clip 3925 extends into negative time. If segment 3910 was moved to a location at which it was not the first segment in the timeline 3900, clip 3925 would begin in a different segment and solutions similar to those shown in FIGS. 32-38 above could be applied” and [0238] of Meaney 2 “FIG. 40 illustrates the solution of razoring clip 3925 at the start of the timeline. In some embodiments, the previous in point for the clip (that is, the time in the source media file for the clip at which the clip begins) is preserved, so that if a user then moves the clip to the right, its original length will be restored.”  Here, 3910 was in the middle of the timeline shown in Fig. 39, then the segment 3910 can move to the beginning of the timeline once it is selected.)
 	Meaney 1 and Meaney 2 are analogous art because both references concern media editing system that allows the user to edit media clips/frames.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Meaney 1’s media editing system with way to edit multiple media clips with method of aligning multiple segments of the media clips to avoid negative time of presentation taught by Meaney 2.  The motivation for doing so would have been to prevent certain segment of media clips to be shown in the negative time of presentation where the user cannot see where the segment begins.  

 	Referring to claim 8, Meaney 1 discloses the method of claim 1, further comprising: trimming a first amount of media content from the first media clip; and incrementing first additional media content for the first media clip by the first amount of media content trimmed off the first media clip.  
 	However, Meaney 2 discloses trimming a first amount of media content from the first media clip; and incrementing first additional media content for the first media clip by the first amount of media content trimmed off the first media clip (Fig. 47 and [0268]-[0269] of Meaney 2 “the portion of the clips that is removed from the segment is still displayed in composite display area 4715… the segment boundary 4740 is widened, and the portions of clips 4745 within the segment boundary are displayed differently than the other clips. Various display modifications are used for these clip portions in different embodiments: ghosting the portions, tinting them a color (e.g., red), etc. The timeline ruler 4755 is also split at this point, as the extended segment boundary does not occupy any time in the composite presentation.”  Here, any part of clip 4730 that’s removed is added to the composite lane as new portion of clip that is shown in different visual effect, e.g., ghosting the portion, tinting a different color than clip 4730, etc…)
 	Meaney 1 and Meaney 2 are analogous art because both references concern media editing system that allows the user to edit media clips/frames.  Accordingly, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to modify Meaney 1’s media editing system with way to edit multiple media clips with a way to re-position trimmed media clips taught by Meaney 2.  The motivation for doing so would have been prevent losing any media clip that is being trimmed or overlapped to display the extra portion visually different so the user realize there the extra portion of the media clip is located.

Independent claim 9, and its respective dependent claims 10-16, recites a non-transitory machine readable medium storing a media-editing application for creating a media presentation from a plurality of media clips, the media-editing application comprising sets of instructions for a method recited in independent claim 1, and its respective dependent claims 2-8. Accordingly, independent claim 9, and its respective dependent claims 10-16 are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 2-8, which are incorporated herein.
	
Independent claim 17, and its respective dependent claims 18-20, recites a system, comprising: at least one processor; ([0003] of Meaney 1, processor) and a non-transitory machine readable medium storing a media-editing application for the method recited in independent claim 1, and its respective dependent claims 3, 4 and 7. Accordingly, independent claim 17, and its respective dependent claims 18-20 are rejected under the same rationales used to reject independent claim 1, and its respective dependent claims 3, 4 and 7, which are incorporated herein.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki (US 20110103772 A1):  An editing device and editing method are provided for which it is possible for the operator to immediately recognize whether trim edit is possible or not at the stage of selecting the trim points, and eliminate unnecessary work.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145